NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             01-MAY-2020
                                             07:54 AM




                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


              KENNETH M. SKAHAN, Claimant-Appellant,
                                 v.
      STUTTS CONSTRUCTION COMPANY, LTD., Employer-Appellee,
                                and
             FIRST INSURANCE COMPANY OF HAWAII, LTD.,
                    Insurance Carrier-Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
      (CASE NO.: AB 2014-041 (WH); DCD NO.: 9-13-45106(M))


   ORDER DENYING THE APRIL 21, 2020 MOTION FOR RECONSIDERATION
      (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

          Upon consideration of "Appellant's Motion for
Reconsideration of the April 21, 2020 Order Dismissing the
Appellant's April 14, 2020 Motion for Reconsideration As
Untimely" (Motion), filed on April 21, 2020, the papers in
support and the record herein,
          (1) Appellant Kenneth Skahan (Skahan) incorrectly
asserts that due to technical difficulties his motion seeking
reconsideration of our Summary Disposition Order was not filed
until April 14, 2020.
          (2) Rather, the record reflects that Skahan timely
filed a motion for reconsideration on April 13, 2020, and also
filed an untimely motion for reconsideration on April 14, 2020.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


             Therefore, IT IS HEREBY ORDERED that the instant Motion
is denied.
             DATED:   Honolulu, Hawai#i, May 1, 2020.


                                        /s/ Lisa M. Ginoza
                                        Chief Judge

                                        /s/ Katherine G. Leonard
                                        Associate Judge

                                        /s/ Clyde J. Wadsworth
                                        Associate Judge




                                    2